DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.	Claims 9-13,17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/22/2021.

Information Disclosure Statement
2.	The information disclosure statements filed 2/28/2020 and 2/11/2021 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Drawings
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 501,507,513,514.  Corrected drawing sheets in compliance with 37 CFR 
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “202” has been used to designate two different parts, as shown in figs.11 and fig.12A,B.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "201" and "209" have both been used to designate the pumping system gear (see at least fig.11,12A,12B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid 
6.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-circular and non-centered gears” (see at least claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Examiner’s Note
7.	Applicant is advised that should claims 6-8 be found allowable, claims 14-16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-8,14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the monitoring unit" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 1-7,14,15, as best understood by the examiner (see ¶9), are rejected under 35 U.S.C. 103 as being unpatentable over Root PGPub 2015/0239309 in view of Baykara et al. DE 102012224447.
Root discloses, regarding claim 1, a wheel-end unit for monitoring a vehicle wheel-end, comprising: 
a sensor (226) to sense a physical characteristic of a vehicle to which the monitoring unit is attached (fig.9, ¶0037); and 
wheel-end energy harvester (62), comprising: 
a non-rotating element (18); 
a rotatable element (14) coupled to a wheel (¶0026); 
a transmission system including non-centered gears (102,118; at least fig.6 shows gears 102,118 not sharing the same center); 

a modular control system for controlling a parameter of the wheel-end unit, the modular control system including mechanical control (the controller mechanically controls air pressure via valves 194a-c discussed in at least ¶0040).
	Root discusses the non-centered gears (102,118) having any number of different manners to provide a different transmission ratio, but does not expressly disclose the gears being non-circular.
	Baykara teaches the use of non-circular gears (22c,24c; fig.4).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to provide the gears as non-circular, as taught by Baykara, in the device of Root, for the purpose of providing a structurally simple device due to a rotational movement changing lever ratios, which can be advantageously be used to convert a uniform rotational movement (see Page 3, Lines 36-43 of the attached translation).
	Root further discloses, regarding claim 2, wherein the usable energy includes mechanical energy (the rotational kinetic energy of the wheel as discussed in at least ¶0028).
	Regarding claim 3, wherein the mechanical energy is employed to operate a fluid pumping system (apparatus 10).

	Regarding claim 5, wherein the modular control system includes mechanical control elements (at least valves 194a-c as discussed in at least ¶0040-0041).
	Regarding claims 6,14, wherein the modular control system include electrical control elements (70,222; fig.7).
	Regarding claims 7,15, wherein the electrical control elements include a controller (70) to collect readings from a sensor and to employ sensor readings to analyze operation of the vehicle (sensor 226 takes readings from each manifold to regulate pressure between manifolds as discussed in at least ¶0037-0041).

13.	Claims 8,16, as best understood by the examiner (see ¶9), are rejected under 35 U.S.C. 103 as being unpatentable over Root PGPub 2015/0239309 and Baykara et al. DE 102012224447 further in view of Magoun et al. PGPub 2013/0278771.
	Root discloses substantially all the limitations of the claims (see ¶12), but does not expressly disclose the limitations of claims 8,16.
	Magoun teaches the analysis of sensor readings includes trend analysis (¶0225).
	At the time of the effective filing date, it would have been obvious to one having ordinary skill in the art to use analysis of sensor readings to include trend analysis, as taught by Magoun, in the device of Root, for the purpose of acquiring a summarized view of conditions over a period of time to later use as a guide in proper mechanical adjustment.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Johnson (USP 4,261,223) discloses a transmission system including non-circular gears (19,23).
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        1/11/2022